Title: From Thomas Jefferson to Samuel Huntington, 2 July 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond July 2. 1780.

I have received and shall duly comply with the recommendations of Congress for corresponding with their committee at Headquarters. It having been necessary to lay their and your requisitions before the General assembly, it has not been within my power to give any effectual answer till within these few days; and now only on the article of provisions. I beg leave to refer you to my letter to them of this date, a copy of which I inclose. The frigates now in our bay will probably retire. Were it possible for you to find means of clearing our bay of the privateers which have for some weeks infested it, we should be ready by the last of this month to send on our supplies. I think that Genl. Clinton having carried so considerable a part of the Southern army to the Northward, will leave it in our power, exercising the discretion you have been pleased to leave to us, to send a considerable proportion of the grain we shall have to the Northern army, unless a larger force should be embodied in the South than the present strength of the enemy seems to call for. I should conceive that to embody there more than double the number of the enemy would be a waste of exertion both as to men and provisions.
As it is expected our assembly will rise in the course of the present week. I shall then have it in my power to give an answer on the several subjects stated in a late letter from you, by informing you what is, and what is not done, and what also may be expected from the Executive in consequence of any powers the legislature may vest them with.

I have the honor to be with every sentiment of esteem & respect Your Excellency’s most obedient & most humble servt.,

Th: Jefferson

